DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the Wilker reference does not disclose there being a DC power source along with the POE power source, the examiner maintains. The Wilker reference teaches where there includes additional power source in cases where the POE is not sufficient (para 0098: if more power is required, a separate additional power source may be provided); where the additional power source could be a DC power source (para 0017: VDC power supply). Therefore, the Wilker system is designed in such a manner that it has the option to include both the POE power source and DC power source to provide adequate power to the system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-14 & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilker et al, US Patent Pub. 20150237424 A1. (The Wilker et al reference is cited in IDS filed 6/15/2021)
Re Claim 1, Wilker et al discloses a fixed speaker system comprising; a speaker housing mountable in or to a ceiling, wall or floor (paras 0077-0080: speaker system with modular housing); at least one speaker for outputting audio content (paras 0077-0080: speaker system with modular housing; wherein speaker system naturally includes at least one input and at least one output), wherein each speaker comprises at least one speaker input and at least one speaker output (paras 0077-0080: speaker system with modular housing; wherein speaker system naturally includes at least one input and at least one output); a processor configured to receive the or each speaker input and generate the or each speaker output (para 0064: processor) an amplifier coupled to the processor and configured to drive the speaker (fig. 3; para 0093: the system comprises a set of interconnected modules. A base module provides power and control and is mechanically and electrically connected to a lower module, which supports an articulated cone speaker module having hinged support. A set of circuit boards, which are modular, provide different functionality such as class “D” amplifier, using power supplied by another base module to power the analog signal that powers the speaker. An electrical interface 305 is provided on each face of the upper module); a DC power input configured for direct electrical coupling with a mains power source (para 0078: DC power ports; para 0017: VDC power supply; additional power source could be a DC power source when the POE power source is insufficient (para 0098)); and a power-over-ethernet (POE) interface module, comprising an interface housing that is removably connected to the speaker housing, wherein the module is configured to input power from a POE source to the DC power input (para 0098: A power over Ethernet system is used to power the panels, which according to IEEE 802.3at-2009 (PoE plus), permits 25.5 W per port; wherein the PoE can be removed via the port connections).
Re Claim 2, Wilker et al discloses the fixed speaker system according to claim 1 wherein the housing of the POE interface module is removably connected to the speaker housing by a "clip-fit" connection (paras 0075-0080: plug in capabilities).
Re Claim 3, Wilker et al discloses the fixed speaker system according to claim 1 wherein the POE interface module comprises an interface controller, the interface controller including a switching regulator controller (para 0098).
Re Claim 4, Wilker et al discloses the fixed speaker system according to claim 1 wherein the POE interface module supports a maximum power output of about 71.3 W (para 0098: 100W).
Re Claim 5, Wilker et al discloses the fixed speaker system according to claim 1 wherein the frequency output of the speaker is between about 55 Hz and about 20 kHz (para 0017: different frequency ranges; para 0028: low to high frequency speakers).
Re Claim 11, Wilker et al discloses the fixed speaker system according to claim 1 wherein the POE interface module comprises a primary overcurrent detection resistor (para 0098: thermal power dissipation limits, para 0099).
Re Claim 12, Wilker et al discloses the fixed speaker system according to claim 1 wherein the POE interface module comprises a thermal protector (para 0098: thermal power dissipation limits, para 0099).
Re Claim 13, Wilker et al discloses the fixed speaker system according to claim 1 wherein the POE interface module comprises a detector for detecting when the temperature of the module is above a pre-determined threshold (para 0037: predetermined temperature will cause the system to establish thermal power dissipation limits as disclosed in para 0098).
Re Claim 14, Wilker et al discloses the fixed speaker system according to claim 1 wherein the POE interface module comprises a thermal protector and the thermal protector is activated in response to detection of the temperature of the module being above a pre-determined threshold (para 0037: predetermined temperature will cause the system to establish thermal power dissipation limits as disclosed in para 0098).
Re Claim 17, Wilker et al discloses the fixed speaker system according to claim 1 wherein the processor is configured to process data received from a mobile computing device (para 0035: mobile portable smart devices).
Re Claim 18, Wilker et al discloses the fixed speaker system according to claim 1 wherein the processor comprises a removable microcontroller (MCU) (para 0047: controller can be wiredly connected to the device; wherein a wired connection implies that it could be removable/delinked).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilker et al, US Patent Pub. 20150237424 A1 as applied to claim 1 above, in view of Davison et al, US Patent Pub. 20190319999 A1. (The Davison et al reference is cited in IDS filed 6/15/2021)
Re Claim 6, Wilker et al discloses the fixed speaker system according to claim 1 but fails to disclose wherein the POE interface module supports both forward and flyback power topologies. However, Davison et al discloses a system that teaches the concept of a power over Ethernet (PoE) with isolated flyback power converter (Davison et al, para 0033: flyback power where PoE typically functions in forward power). It would have been obvious to modify the Wilker et al with flyback PoE capabilities as taught in Davison et al for the purpose of protecting the loudspeaker from any large voltage transients.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilker et al, US Patent Pub. 20150237424 A1 as applied to claim 1 above, in view of Siminoff et al, US Patent Pub. 20180077391 A1. (The Siminoff et al reference is cited in IDS filed 6/15/2021)
Re Claim 7, Wilker et al discloses the fixed speaker system according to claim 1 but fails to disclose wherein the POE interface module comprises a controllable rectifier bridge. However, Siminoff et al discloses a system that teaches the concept of power over Ethernet (PoE) device including a two bridge rectifiers (Siminoff et al, para 0164: two bridge rectifier where one rectifier is the second rectifier with there including a chip and resistors that can detect circuit resistance). It would have been obvious to modify the PoE of Wilker et al to include two bridge rectifiers as taught in Siminoff et al so that even if incoming power is of reversed polarity, the PoE will still be usable without processor intervention. 
Re Claim 8, Wilker et al discloses the fixed speaker system according to claim 1 but fails to disclose wherein the POE interface module comprises a secondary synchronous rectifier circuit. However, Siminoff et al discloses a system that teaches the concept of power over Ethernet (PoE) device including a two bridge rectifiers (Siminoff et al, para 0164: two bridge rectifier where one rectifier is the second rectifier with there including a chip and resistors that can detect circuit resistance). It would have been obvious to modify the PoE of Wilker et al to include two bridge rectifiers as taught in Siminoff et al so that even if incoming power is of reversed polarity, the PoE will still be usable without processor intervention. 
Claim 9 has been analyzed and rejected according to claim 8.
Claim 10 has been analyzed and rejected according to claim 7.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilker et al, US Patent Pub. 20150237424 A1 as applied to claim 1 above, in view of Pazhayaveetil et al, US Patent 9391517.
Re Claim 15, Wilker et al discloses the fixed speaker system according to claim 1 but fails to disclose wherein the PoE interface module comprises current slope compensation. However, Pazhayaveetil et al teaches the concept of controlling the current of a circuit via slope compensation (Pazhayaveetil et al, col. 9, lines 19-24; col. 9, lines 38-43: stabilizing the current typically includes starting with a low current level and adjusting accordingly). It would have been obvious to modify the circuit within the system such that it includes a slope compensation as taught in Pazhayaveetil et al for the purpose of being able to stabilize the current and thus the system.
Claim 16 has been analyzed and rejected according to claim 15.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilker et al, US Patent Pub. 20150237424 A1 as applied to claim 1 above, in view of Amae, US Patent Pub. 20180310082 A1.
Re Claim 19, Wilker et al discloses the fixed speaker system according to claim 1 but fails to explicitly disclose wherein: the height of the speaker housing is between about 105 mm and about 110 mm; and the diameter of the speaker housing is between about 210 mm and about 230 mm. However, Amae teaches the concept of a loudspeaker housing with heights and diameters within the range of about 50 mm to 226 mm (Amae, para 0045). It would have been obvious to modify the loudspeaker housing of Wilker et al along with its components therewithin such as the power over Ethernet (PoE) to have the dimensions of the Amae loudspeaker housing for the purpose of incorporating the speaker structure of Wilkins within a housing with particular shape and dimensions.
Claim 20 has been analyzed and rejected according to claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651              				4/30/2022